     Case 5:18-cv-01071 Document 16 Filed 05/14/20 Page 1 of 2 PageID #: 147



                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


TONY TAYLOR,

              Petitioner,

v.                                                        CIVIL ACTION NO. 5:18-cv-01071

D.L. YOUNG,

              Respondent.

                         MEMORANDUM OPINION AND ORDER

              Pending is the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 [Doc.

1], filed June 22, 2018. This action was previously referred to the Honorable Cheryl A. Eifert,

United States Magistrate Judge, for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Eifert filed her PF&R on February 7, 2020. Magistrate Judge Eifert

recommended that the Court grant the Respondent’s request for dismissal, dismiss the Petition for

a Writ of Habeas Corpus, and remove the matter from the Court’s docket. Mr. Taylor timely filed

his objection – styled as a “Motion in Opposition to the Proposed findings and Recommendations”

– on February 21, 2020 [Doc. 15].

              The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the
    Case 5:18-cv-01071 Document 16 Filed 05/14/20 Page 2 of 2 PageID #: 148



Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

               Mr. Taylor generally objects to the Magistrate Judge’s determination that he is not

entitled to relief, and requests that “the motion of proposed findings and recommendations by the

Magistrate Judge be dismissed.” [Doc. 15]. Mr. Taylor submitted a bevy of exhibits in support of

his objections. Mr. Taylor does not, however, at any point identify a specific portion of the PF&R

to which he objects. Instead, Mr. Taylor simply relitigates his previous arguments. Inasmuch as

Mr. Taylor has not raised any objections to any specific portion of the PF&R, he is not entitled to

de novo review. See Thomas, 474 U.S. at 140; Orpiano, 687 F.2d at 47.

               Accordingly, the Court ADOPTS the PF&R [Doc. 14], GRANTS the

Respondent’s request for dismissal [Doc. 9], DISMISSES the Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 [Doc. 1], and DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Memorandum Opinion and

Order to any counsel of record and any unrepresented party herein.

                                                     ENTERED: May 14, 2020




                                                 2
